But the Court
(Morsell, J., contra,)
decided that the defendant is liable upon this bond, dated in June, 1816, for all collections of taxes made by him, after the date of the bond, and before his resignation in October, 1816, although such collections consisted of arrearages of taxes due in former years ; the by-law of 1812 having expressly made it the duty of every new collector to collect such arrearages; and as the defendant was collector of the preceding year it was not necessary that he should have been furnished by the register with a new list of arrearages, because the defendant must have himself known what the arrearages were.
Thruston, J.,
was of opinion that this bond covers all moneys in the defendant’s hands at any time after its date.